The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
On page 1, below the title, replace paragraph [0001] with the following paragraph:
--  [0001]    This application is a division of U.S. Application No. 16/378,584 filed 04/09/2019, now U.S. Patent 10,985,264 issued April 20, 2021, and incorporated herein by reference in its entirety.       --
Claim Rejections – 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having skills in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
3.	Claims 1-2, 4, 7, 9 and 10 are rejected under 35 U.S.C. §103(a) as being unpatentable over Ching et al (U.S. Patent No. 9,171,843) in view of Zhu et al (U.S. Patent No. 10,475,935). 
In re claim 1, Ching discloses a method for fabricating a semiconductor device[,] comprising:
- forming a first semiconductor layer 242 and an insulating layer (i.e., mask 244, in Fig. 4A & col. 4, ln.58) on a substrate 210;
- removing the insulating layer 244 and first semiconductor layer 242 to form openings 252 [Fig 4B];
- forming a second semiconductor layer 254 in the openings 252 [Fig. 5B & col. 5, lns.30-50]; and
- patterning the second semiconductor layer 254, the insulating layer 244, and the first semiconductor layer 242 to form structures [Fig. 5C].
	The structures 254 in Ching ’843 are crown-shaped, but not fin-shaped.  Zhu, teaching analogous art (i.e., semiconductor FET device) to that of Ching, discloses fin-shaped structures [Figs. 6-11].
	It would have been an obvious matter of design choice to make the structure of whatever form or shape was desired or expedient.  A change in fin-shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 149 USPQ 47.
In re claim 2, Ching discloses:
- removing the insulating layer 244 and the first semiconductor layer 242 to form a patterned insulating layer 244 and a patterned first semiconductor layer 242 and the openings 252 [Fig. 4B & col. 5, ln.6-15];
- forming the second semiconductor layer 254 in the openings & on patterned insulating layer [Fig. 5A];
- planarizing the second semiconductor layer 254 [Fig. 5B & col. 5, lns.30-50];
- forming a spacer 246 adjacent to the structure 248 [Figs. 4B, 5A]; and
- using the spacer 246 to pattern the second semiconductor layer 254, the insulating layer 244, the first semiconductor layer 242, and the substrate 210 to form structures [Fig. 5C].

    PNG
    media_image1.png
    187
    324
    media_image1.png
    Greyscale
  	
    PNG
    media_image2.png
    319
    249
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    316
    426
    media_image3.png
    Greyscale
 	
    PNG
    media_image4.png
    348
    225
    media_image4.png
    Greyscale
  
Application (Fig.10) vs. Ching (U.S. Pat 9,171,843)Fig.5B-C & Zhu (U.S. Pat 10,475,935)Fig.6
	The structures 254 in Ching are not fin-shaped.  Zhu discloses fin-shaped structures [Figs. 6-11].  
It would have been an obvious matter of design choice to make the structure of whatever form or shape was desired or expedient.  A change in fin-shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 149 USPQ 47.
	Ching is silent about forming a mandrel on a second semiconductor layer.
	The Examiner notes that the specification contains no disclosure of the critical nature of the claimed mandrel of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen mandrel or upon another variable recited in a claim, the Applicant must show that the mandrel is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claim 4, Ching discloses a combined width of the mandrel and the spacer 246 being equal to a width of the patterned insulating layer 244 inherently.
In re claim 7 Ching discloses the first semiconductor layer 242 of polysilicon and second semiconductor layer 254 (of Ge, Si, GaAs,… in col. 5, ln.34) comprising different materials.
In re claims 9-10, since Ching suggests the insulating layer 244 comprising silicon oxide, silicon nitride, silicon oxynitride, or any other suitable dielectric material [col. 6, ln.30], Ching inherently suggests the insulating layer 244 comprising a metal oxide, for example aluminum oxide.
4.	Claim 3 is rejected under 35 U.S.C. §103(a) as being unpatentable over Ching et al (U.S. Patent No. 9,171,843) in view of Zhu et al (U.S. Patent No. 10,475,935), and further in view of Jang et al (U.S. Patent No. 10,903,108).
In re claim 3, Ching is silent about first/second hard masks.  Jang, teaching an analogous art to that of Ching, discloses forming a first hard mask 10-3 and a second hard mask 20-3 on second semiconductor layer 131 [Fig. 8].  Jang also discloses using a spacer 140 to pattern the second hard mask 20-3, the first hard mask 10-3, the second semiconductor layer 131, the insulating layer, the first semiconductor layer 101, and the substrate 100 to form fin-shaped structures [Fig. 10].  
It would have been obvious to a person having skills in the art to have modified the device in Ching by utilizing first/second hard masks for the purpose of anisotropically etching underly layer. 
Ching is silent about forming a mandrel on a second semiconductor layer.
	The Examiner notes that the specification contains no disclosure of the critical nature of the claimed mandrel of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen mandrel or upon another variable recited in a claim, the Applicant must show that the mandrel is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
5.	Claims 5-6 and 8 are rejected under 35 U.S.C. §103(a) as being unpatentable over Ching et al (U.S. Patent No. 9,171,843) in view of Zhu et al (U.S. Patent 10,475,935), and further in view of Lo et al (U.S. Patent No. 9,680,017).
In re claim 5, Ching suggests the substrate 210 (of silicon or germanium, in col. 2, ln.67) and the second semiconductor layer 254 (of Ge, Si, GaAs,… in col. 5, ln.34) comprising a same material.  
In re claim 6, Ching does not suggest the substrate 210 and the second semiconductor layer 254 comprising gallium nitride. 
Lo, teaching an analogous art to that of Ching, discloses a first semiconductor layer 111 and a substrate 10 comprising a same material, for example GaN [Fig. 1 & col. 2, lns.38-53].
	It would have been obvious to a person having skills in the art to have modified the first semiconductor layer and the substrate of Ching by utilizing same material, GaN. Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the art.  See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 8, Ching suggest the first semiconductor layer 242 of polysilicon, but not aluminum gallium nitride (AlGaN).  Lo discloses a second semiconductor layer 112 comprising aluminum gallium nitride [Fig. 1 and col. 2, lns.41-56].
It would have been obvious to a person having skills in the art to have modified the first semiconductor layer of Ching by utilizing AlGaN. Since this is merely an alternative semiconductor material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
Contact Information
6.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.	Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
August 05, 2022										    /Calvin Lee/
    PNG
    media_image5.png
    7
    666
    media_image5.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815